DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
Applicant asserts amendments regarding “arc length of the depressed portion is 90 degrees” is disclosed in [0035]-[0036].  Examiner notes that every recitation of “90 degrees” in applicant’s disclosure refers to the angle between the rotary and fixed members, and NOT to an arc length of a cam feature.  Examiner contends that the “greater” arc length is referred to in [0030], but does not list a definite angle of the arc length at any point in the specification.  Therefore, claims 3 and 8 are considered new matter.   
Examiner notes that applicant has removed the term “included angle”, which is now definite.  Applicant has claimed only a torque resistance element, which is defined by applicant as “spring sheets, metal washers, or other frictional elements” in [0032], and therefore is considered definite.  
Applicant argues that “arc length of the depressed portion is greater than the arc length of the protrusion” is not met by “so it can accommodate the protrusion”.  Applicant argues that this means the arc lengths are the same in Lu.  Examiner is persuaded, however examiner notes that this feature of a cam surface with a narrow protrusion engaging a larger arc length depression is shown in figures 3 of both 2009/0178242 Lin and 2010/0139043 Lin.
Applicant argues that Lu fails to disclose:
“recess has a side wall, an additional side wall opposite to the side wall”: examiner notes that this these side walls are the border of the recess, the recess is present in Lu, and therefore is met in Lu.  Further, examiner notes that this is present in either Lin reference.

“a bottom surface connected to the additional side wall and the slope surface”: examiner notes that the recess has a bottom surface, otherwise the “recess” would be a through hole.
“the length of the side wall in the central axis is less than the length of the additional side wall”, which examiner notes is new matter, since applicant does not disclose the “less” or “length” in the specification, nor what the “length” of either side wall is considered.
“slope surface is disposed between the sidewall and the bottom surface”, examiner notes that applicant is referring to figure 4, slope 513 between inner wall 512 and bottom surface of recess 51.  Examiner notes slope 513 in figure 4 of Lu shows the “slope surface” between the sidewalls and bottom surfaces.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ““the length of the side wall in the central axis is less than the length of the additional side wall” of claim 10 as described in claim 10.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 8, and claim 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Examiner notes that every recitation of “90 degrees” in applicant’s disclosure refers to the angle between the rotary and fixed members, and NOT to an arc length of a cam feature.  Examiner contends that the “greater” arc length is referred to in [0030], but does not list a definite angle of the arc length at any point in the specification.  Therefore, claims 3 and 8 are considered new matter.   Applicant asserts amendments regarding “arc length of the depressed portion is 90 degrees” is disclosed in [0035]-[0036].  Examiner notes that [0035] talks about “when rotary member rotates relative the fixed member…from 0 to 90 degrees”… which is NOT a recitation of the arc length of the depressed portion.  [0036] has a similar recitation of the term 90 degrees.  
Regarding claim 10, applicant claims “the length of the side wall in the central axis is less than the length of the additional side wall”, which examiner notes is new matter, since applicant does not disclose the “less” or “length” in the specification, nor what the “length” of either side wall is considered.  Examiner contends this is not shown in the specification, and is not able to be added to the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0039301 Lu, in view of 2004/0177477 Hsieh, in further view of 2010/0139043 Lin.
Regarding claim 1, Lu discloses a hinge mechanism, comprising: 
a fixed member 1; a rotary member 5; a hinge member 7, pivotally connecting the rotary member to the fixed member (figure 2), wherein the hinge member defines a central axis; 

a hollow slider 2, surrounding the hinge member 7 and located between the annular member 3 and the rotary member 5; 

    PNG
    media_image1.png
    561
    824
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    691
    646
    media_image2.png
    Greyscale
wherein the slider 2 has a protrusion (figure 2) received in the depressed portion (figure 5), and when the rotary member 5 rotates relative to the fixed member 1 in an opening direction, the slider is forced by the rotary member 5 to rotate relative to the annular member 3, so that the protrusion slides out of the depressed portion (figure 4), to form a first gap between the slider and the annular member along the central axis (figure 4),
further comprising a connection member 511 disposed around the hinge member 7 and connected to the rotary member (unitary with rotary member 5), wherein the connection member 511 has a protruding portion (on either side of the flat section 513), and the slider 2 has a recess accommodating the protruding portion 22 (shown in figures 4 and 5), 

wherein the arc length of the depressed portion is sufficient to accept the arc length of the protrusion.  Examiner notes that Lu’s annular member 20 has a cammed surface 21 that engages a cammed surface of the connection member 511, but is cammed in such a way that these two do not 
    PNG
    media_image3.png
    458
    704
    media_image3.png
    Greyscale
rotate relative to each other.  Lu does not have a depressed portion with greater arc length than the protrusion.
Hsieh discloses a hinge having a hinge member 312, an annular member 34, a hollow slider 35, the annular member 34 and hollow slider 35 have interacting cam surfaces which compress the spring 32 during rotation, a connection member 33 which is cammed to the opposite side of annular member 34.  The connection member 33 and the annular member 34 rotate relative to each other, which also compresses the spring 32 during rotation in a different direction. 

    PNG
    media_image4.png
    365
    596
    media_image4.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the connection member and the annular member of Lu, which are already cammed in a non-rotatable manner, in a rotatable manner as known in Hsieh, in order to achieve the “torque resistance” graph as shown in figure 5 [0042].    Examiner notes that this feature will alter how the hinge of Lu allows the hinge to rotate in a known manner, resulting in a different resistance during opening than 
Lin discloses in figure 3 cam surfaces that each have protrusions that are significantly of smaller arc length than the depressed portions of each cam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the arc length size of either the protrusion of Lu to be smaller, or the size of the depression of Lu to be larger, as taught by Lin, in order to change the rotation movement in a known manner.  Examiner contends that by having a cam protrusion smaller than the cam depression in the corresponding cam is known in the art, and has a known function of altering the rotational movement of the hinged device.  Examiner notes that this change in size is an obvious modification in the art, and has a known and directly corresponding effect on the movement.  Examiner contends that the design of the cam surfaces is dictated by how the designer would like the two rotating objects to move with respect to each other, and this feature of a longer depressed portion is known in the art.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.



Regarding claim 4, Lu as modified discloses the hinge mechanism as claimed in claim 1, wherein the annular member 3 has a non-circular through hole (figure 2), and the hinge member 7 is disposed through the non-circular through hole to restrict the annular member from rotating relative to the hinge member (chamfered post in a chamfered hole means that post and annular member rotate together).

Regarding claim 7, Lu as modified discloses the hinge mechanism as claimed in claim 6, further comprising at least a torque resistance element (spring washers 4 of Lu, spring 32 of Hsieh) and a securing member (nut 8 of Lu), wherein the torque resistance element 4 is disposed between the securing member 8 and the annular member 3 (figures 2 and 4), and the securing member 8 is affixed to the hinge member 7 to restrict the torque resistance element in a predetermined position of the central axis (securing member 8 is at an axially stationary position on the hinge member 7).

Regarding claim 9, Lu as modified discloses the hinge mechanism as claimed in claim , wherein the arc length of the recess is greater than the arc length of the protruding portion (as taught by Lin).    

Regarding claim 10, Lu as modified discloses the hinge mechanism as claimed in claim 9, wherein the recess has a side wall (as shown in Lu), an additional side wall opposite to the side wall (as .  

Conclusion
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677